                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS

ULYSSES A. BELLAMY,

              Plaintiff,

v.                                                      CIVIL ACTION NO. 2:17-CV-115
                                                        (BAILEY)
DIANA R. MILLER, et. al.,

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone

[Doc. 39]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate

Judge Mazzone for submission of a proposed report and recommendation (“R&R”).

Magistrate Judge Mazzone filed his R&R on February 5, 2019, wherein he recommends

(1) John Doe, President of Glenville State College, be dismissed as a defendant; (2) the

plaintiff’s second Motion for Leave to Proceed in forma pauperis [Doc. 19] be dismissed as

moot; (3) the Defendants’ Motion to Dismiss [Doc. 27] be granted; and (4) the Plaintiff’s §

1983 complaint [Doc. 1] be dismissed with prejudice for failure to state a claim upon which

relief can be granted.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or



                                             1
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).

The docket reflects that service was accepted on February 8, 2019 [Doc. 40]. To date, no

objections have been filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 39] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report.        Accordingly, this Court

ORDERS that the Defendants’ Motion to Dismiss [Doc. 27] is GRANTED and the

Plaintiff’s § 1983 complaint [Doc. 1] be DISMISSED WITH PREJUDICE for failure to state

a claim upon which relief can be granted. Further, John Doe, President of Glenville State

College, is DISMISSED as a defendant and the plaintiff’s second Motion for Leave to

Proceed in forma pauperis [Doc. 19] is DENIED AS MOOT. This Court further ORDERS

that this matter be STRICKEN from the active docket of this Court and DIRECTS the Clerk

to enter judgment in favor of defendants.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se plaintiff.




                                              2
DATED: February 26, 2019.




                            3
